DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   BANANA RIVER FINANCE, INC.,
                            Appellant,

                                    v.

               JOHN M. GREENE II, a/k/a JOHN GREEN,
                            Appellee.

                              No. 4D19-696

                          [February 27, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet C. Croom, Judge; L.T. Case No. 31-2017-CA-
000461.

    Mark S. Peters of Eisenmenger, Robinson, Blaue & Peters, P.A., Viera,
for appellant.

   Eric A. Lanigan of Lanigan & Lanigan, PL, Winter Park, for appellee.

PER CURIAM.

   Affirmed.

CONNER and FORST, JJ., and GILLESPIE, KENNETH, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.